233 S.W.3d 254 (2007)
In the Interest of J.M.C.J. and J.J.J., Plaintiffs,
B.A. (Mother), Appellant
v.
Juvenile Officer, Respondent.
Nos. WD 67961, 67962.
Missouri Court of Appeals, Western District.
September 25, 2007.
Georgia A. Mathers, Jefferson City, MO, for appellant.
Kurt P. Valentine, Jefferson City, MO, for respondent.
Amy D. Markel, Columbia, MO, for plaintiffs.
Before VICTOR C. HOWARD, Presiding Judge, PATRICIA BRECKENRIDGE, Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
B.A. appeals from a judgment entered in the Circuit Court of Cole County terminating her parental rights to J.M.C.J. and J.J.J. After a thorough review of the record, we conclude that the judgment is supported by the evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).